

117 HR 289 IH: Support Peaceful Protest Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 289IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Banks (for himself, Mr. Arrington, Mr. Hagedorn, Mr. Murphy of North Carolina, Mr. Budd, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo hold individuals convicted of Federal offenses during the course of protests financially liable for the cost of Federal policing, and for other purposes.1.Short titleThis Act may be cited as the Support Peaceful Protest Act.2.Order of restitutionIn the case of an individual convicted of a Federal offense related to the individual’s conduct at and during the course of a protest with respect to which a Federal law enforcement officer was engaged in policing activity, the court shall, in addition to the penalty for such conviction, order the individual to pay an order of restitution to the appropriate Federal law enforcement agency in an amount that is equal to the cost of such policing activity, as determined by the court. 3.Ineligibility for enhanced Federal unemployment benefitsAn individual convicted of a Federal offense related to the individual’s conduct at and during the course of a protest, is ineligible for any Federal Pandemic Unemployment Compensation under section 2104 of the CARES Act (15 U.S.C. 9023) or any other Federal supplemental unemployment compensation during the COVID–19 public health emergency (as such term is defined in section 2102 of the CARES Act (15 U.S.C. 9021).